  Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 1 of 51 PageID #:1374




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FREDDIE ADAMS, et al.

       Plaintiffs,                              CASE NO: 1:17-CV-08972-MFK

vs.

BRG SPORTS, INC, et al.

       Defendants.

        PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT

       COME NOW Plaintiffs to file this First Amended Master Long-Form Complaint against

the Defendants BRG Sports, Inc. (“BRG”) and Riddell, Inc., (collectively “Riddell” or

“Defendants”) and respectfully state:




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                              PAGE 1
   Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 2 of 51 PageID #:1375




                                                           Table of Contents
I. OVERVIEW OF THE ACTION ............................................................................................. 4
  A.      Introduction and case overview. ....................................................................................... 4
  B.      Riddell’s history. ................................................................................................................ 5
  C.      Riddell’s misleading marketing and labelling of fundamentally unsafe products. ..... 6
  D.      Plaintiffs suffer latent brain injuries caused by the bad acts of Riddell. ...................... 8
II. JURISDICTION AND VENUE .............................................................................................. 9
III. PARTIES................................................................................................................................. 9
  A.      Plaintiffs. ............................................................................................................................. 9
  B.      Defendants. ......................................................................................................................... 9
IV. FACTUAL BACKGROUND .............................................................................................. 10
  A.      Overview of concussions and sub-concussive hits. ........................................................ 10
     1.      Concussions and what they cause. .............................................................................. 10
     2.      Signs and symptoms of concussions............................................................................ 11
     3.      Chronic Traumatic Encephalopathy or CTE. ........................................................... 12
     4.      Second-Impact Syndrome or SIS. ............................................................................... 12
     5.      After a concussion. ....................................................................................................... 13
  B.      Long-Term Effects of concussive and sub-concussive hits........................................... 13
  C.      The role helmets are supposed to play in reducing brain injuries. ............................. 14
     1.      Attempts to measure concussion protection. ............................................................. 16
     2.      “Modern” helmet designs. ........................................................................................... 19
  D.      Since their inception, Riddell has continuously promoted their helmets as “safe,” yet
  they failed to properly and adequately warn of the dangers and risks associated with
  concussions and sub-concussive hits....................................................................................... 20
  E.      Later, Riddell knowingly capitalizes on the growing concussion crisis by promoting a
  false sense of protection in their helmets (applies to Plaintiffs who wore Riddell helmets
  after 2002). ................................................................................................................................ 23
  F.      Riddell’s defective helmets and liner system. ................................................................ 30




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                                                        PAGE 2
   Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 3 of 51 PageID #:1376




     1.      Using VN or TPU would have made Riddell’s helmets safer. .................................. 32
     2.      Modestly thicker pads would have made Riddell’s helmets safer. .......................... 35
     3.      Using an air cushion system would have made Riddell’s helmets safer. ................. 37
  G. Riddell assumed a leadership responsibility for educating their customers – the
  Plaintiffs – and promoting safety in collegiate and high school sports but failed at all levels
  to provide adequate warnings and prudent concussion management tools. ...................... 39
  H. Riddell was in a superior position of knowledge and authority and owed a duty to
  Plaintiffs. ................................................................................................................................... 40
V. TOLLING OF THE STATUTE OF LIMITATIONS ........................................................ 43
  A.      Fraudulent Concealment. ................................................................................................ 43
  B.      Estoppel............................................................................................................................. 44
  C.      Discovery Rule. ................................................................................................................. 44
VI. CAUSES OF ACTION ......................................................................................................... 45
COUNT I – NEGLIGENCE ....................................................................................................... 45
COUNT II – DESIGN DEFECT ................................................................................................ 46
COUNT III – FAILURE TO WARN ........................................................................................ 48
VII. DEMAND FOR JURY TRIAL .......................................................................................... 49
VIII. PRAYER ............................................................................................................................ 49




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                                                       PAGE 3
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 4 of 51 PageID #:1377




                                               I.
                                     OVERVIEW OF THE ACTION
A.       Introduction and case overview.
         1.      Riddell is the world’s largest football helmet manufacturer, who recently touted:

         THE GAME OF THE FUTURE WILL BE WON WITH THE BRAIN. AND
         THE HELMET, THE SPACE TO WHICH WE HOLD THE RIGHTFUL
         OWNERSHIP, IS THE HOME OF THE BRAIN. THAT SPACE MOST
         REPRESENTS THE FUTURE OF THE GAME. 1
         2.      Plaintiffs are former high school football players now suffering from brain and
neurocognitive injuries caused by blows to the head sustained while wearing Riddell helmets
while playing football.
         3.      Riddell betrayed their self-declared status as protector of these Plaintiffs’ brains
and well-being, when they knowingly and negligently developed, designed, tested, marketed,
promoted, advertised, distributed, and sold dangerous and defective football helmets that lacked
critical and accurate safety information relating to the products, and failed to contain effective or
accurate warning labels. Safer alternative designs for helmets worn by Plaintiffs were available
and known to Riddell since at least the 1970s. As a direct result of Riddell’s wrongful acts and
omissions, Plaintiffs now suffer from permanent, long-term brain injuries, with ever-worsening
symptoms stemming from these injuries.
         4.      This lawsuit seeks to recover damages for present injuries sustained by the
Plaintiffs as the direct and proximate result of the negligent and wrongful misconduct of Riddell
in connection with the development, design, promotion, marketing, and sale of Riddell football
helmets to Plaintiffs.
         5.      Riddell failed to disclose and warn that the helmets they marketed and sold did
not perform in the manner they claimed they could and would—namely that these Riddell
helmets would keep their customers safe if used in accordance with the limited instructions
provided. Riddell specifically represented their helmets would protect players from head trauma,


1
 http://www.riddell.com/history (full quote removed as of February 2018—after this lawsuit filed) (last visited
5/4/18) (emphasis added).




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                          PAGE 4
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 5 of 51 PageID #:1378




repetitive head impacts, and after 2002, even concussions. In reality, Riddell knew these
representations were false, and failed to take effective action to protect Plaintiffs or inform them
of the true risks and dangers associated with concussions, brain injuries, and repetitive brain
trauma—all of which were known or should have been known to Riddell while each Plaintiff
played football wearing Riddell helmets.
B.       Riddell’s history.
         6.      For decades, Riddell designed, manufactured, sold, and distributed athletic
equipment, especially football helmets to high schools for use by high school players throughout
the United States.
         7.       Riddell claims they are “the premier designer and developer of protective sports
equipment” and touts that Riddell was founded in 1929 as a company “dedicated to innovation,
protection and performance” of their customers. 2 Riddell claims that their foray into football
helmet manufacturing beginning in 1939 was a “wipe-the-slate-clean, make-a-difference
moment” in helmet technology. 3 Riddell solidified their role as the lead helmet designer and
producer when they “created one of the strongest branding placements in all sports for all to see
every Saturday, Sunday and Monday” by placing the Riddell brand name “between the screws”
of football helmets it marketed to players that would be seen on television. 4
         8.       Recognizing that football over the past several decades can only be described as
“BIGGER, FASTER, STRONGER,” Defendants placed on themselves a duty to protect the
players buying and wearing its products, claiming that in light of the speed of the modern game,
“Riddell is the pioneer of innovating for the good of the player.” 5 Riddell has claimed and still
claims themselves as the “recognized leader in helmet technology and innovation for athletes at
all levels of football.” 6 Plaintiffs wore one or more Riddell helmets while playing and/or
practicing during their football careers, and wore the Riddell helmets when they suffered
repetitive concussive and sub-concussive blows.

2
  http://www.riddell.com/history (last visited 5/2/18).
3
  Id.
4
  Id.
5
  Id. (emphasis added).
6
  Id.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                          PAGE 5
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 6 of 51 PageID #:1379




         9.       It is (and was) vital to the safety of the players that Riddell act reasonably,
through research, studies, testing, and other means, to help identify the risks of serious injuries
associated with playing football while wearing Riddell helmets; to keep the teams and players
that use their helmets informed of the risks; and to take reasonable steps based upon their
findings to protect and educate players who rely on their helmets to protect them.
         10.      Football players like Plaintiffs need safety equipment that performs in the manner
that it is represented to perform. In instances where there are inherent dangers, or where the
safety equipment does not provide sufficient protection from these inherent dangers, the
equipment manufacturers and sellers must provide clear, easily understandable, and easily seen
warnings.
C.       Riddell’s misleading marketing and labelling of fundamentally unsafe products.
         11.      Beginning in 1983, warning labels first were placed onto the backs of Riddell’s
helmets. Prior to that time, on information and belief, Riddell failed to provide any warning
labels or information whatsoever to their customers.
         12.      From 1983 until the late-1990s, the Riddell helmets bore roughly postage-stamp-
sized warnings, containing the following text, with no express mention of concussions:
         Do not use this helmet to strike an opponent. Such an action is against
         football rules and may cause severe brain or neck injury. Playing the game of
         football in itself can cause injury, and no helmet can prevent all such injuries. 7
         13.      This warning was inherently misleading and could be interpreted by a reasonable
consumer that so long as one did not use the helmet to strike an opponent or in a manner that was
against “football rules,” the helmet was safe and would protect the player from head injuries.
         14.      Later warning labels were similarly misleading and failed to effectively disclose
the long-term dangers these players would be exposed to while wearing the Riddell helmets and
using them for their intended purpose.



7
 This warning implied that the Riddell helmet could prevent many such injuries, including concussions. Since
approximately 2003, Riddell’s chief competitor in the football helmet market, Schutt Sports, offered on its labels the
following warning: “No helmet system can protect you from serious brain and/or neck injuries including paralysis or
death. To avoid these risks, do not engage in the sport of football.” See Belson, K., “Warning Labels on Helmets
Combat Injury and Liability,” New York Times (Aug. 4, 2013).




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                           PAGE 6
    Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 7 of 51 PageID #:1380




         15.      Later, Riddell claimed they made “the only advancement in helmet technology”
and specifically referenced concussion reduction capabilities. Hoping to profit from the nascent
concern over concussions and head injuries, which Riddell and others had fought vigorously to
hide for years, Riddell claimed that they had created a football helmet that would provide a
player with a safer helmet that would protect the player from concussions as compared with other
helmets available on the market during the same time.
         16.      Riddell claimed that the “Riddell Revolution Helmet” was proven to be 31% safer
than other helmets available at the time. Riddell knew or had reason to know that these
representations about the increased protection offered by Riddell’s Revolution were false, and
after a Federal Trade Commission investigation, were forced to stop making that marketing
claim. 8 Riddell knew or had reason to know that their representations would never be questioned
by the community of consumers and the players who wore these helmets, because the community
and the players relied upon and trusted Riddell.
         17.      The Revolution line of helmets also contain common inherent design defects
present throughout Riddell’s helmet lines since (in some cases) the 1970s, including, but not
limited to:

                  a.       Padding liner systems that fail to incorporate newer, safer, and better
                           energy absorbing materials such as Vinyl Nitrile (“VN”) and/or
                           thermoplastic polyurethane (“TPU”), which would substantially reduce the
                           forces transmitted to a player’s head from both linear and rotational
                           impacts, thereby mitigating the risk of injury from concussive and
                           repeated sub-concussive blows to the head;

                  b.       Substandard foams in the front pad, rather than available newer materials
                           such as VN and TPU, which perform better at attenuating energy by
                           reducing force to the forehead;

                  c.       Padding that is insufficiently thick to adequately protect against injury
                           from concussive and repeated sub-concussive blows to the head; and




8
 https://www.ftc.gov/sites/default/files/documents/closing_letters/riddell-sports-group-
inc./130430riddellvillafrancoltr.pdf




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                          PAGE 7
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 8 of 51 PageID #:1381




                 d.       Helmets that fail to utilize safer and better energy absorbing systems,
                          including air-filled chamber-based systems, to protect against injury from
                          concussive and repeated sub-concussive blows to the head. 9

         18.     Nevertheless, Riddell marketed all of their helmets as safe and/or safer equipment
that would protect the players, especially from concussions.
         19.     Riddell had superior knowledge to that of Plaintiffs of the risks that would come
from wearing the Riddell helmets, beginning at the latest in the early 1970s and certainly both
before and after the rollout of the 2002 Revolution helmets, based on Riddell’s own studies and
testing, yet Riddell failed in their duty to warn the athletes. Riddell’s conduct constitutes
negligence.
         20.     Riddell breached their duty to educate, protect, and adequately warn football
players in the face of long-standing and overwhelming evidence regarding the dangerous risks
posed by repetitive head trauma known to Riddell.
         21.     Riddell has profited immensely from their inactions, misrepresentations, and
falsehoods, all to the detriment of the Plaintiffs who relied upon them for accurate and truthful
information concerning the safety of their products.
D.       Plaintiffs suffer latent brain injuries caused by the bad acts of Riddell.
         22.     Each Plaintiff wore Riddell helmets at the times relevant to this suit (the dates
they suffered concussive and sub-concussive blows to the head while playing football) and were
injured while wearing Riddell helmets, though the scope and existence of the injuries was only
recently discovered. Plaintiffs respectively played high school football at various high schools
and at various times as indicated in prior individual complaints and in the Second Amended
Short-Form Complaints being filed on or before November 2, 2018.
         23.     The Plaintiffs each suffered brain injuries proximately caused by Riddell’s
negligence, failure to warn, design defects, and Riddell is strictly liable for Plaintiffs’ injuries.
For example and without limitation, had Riddell actually provided full, understandable, and
effective warnings to Plaintiffs regarding the risks of long-term brain injuries while wearing


9
 The proper selection of foam padding for the liner system is extremely important because players sustain the
majority of impacts to the forehead area, which is also the thinnest layer between the skull and brain.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                            PAGE 8
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 9 of 51 PageID #:1382




supposedly protective head gear (Riddell helmets), certain Plaintiffs would have avoided certain
head contact they thought was safe, certain Plaintiffs would not have chosen to continue playing
football, and certain Plaintiffs may have chosen to wear a safer and better designed helmet.

                                             II.
                                  JURISDICTION AND VENUE
         24.    This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 as each
Plaintiff is a citizen and resident of a different state than each Defendant. The amount in
controversy exceeds $75,000 as to each named Plaintiff.
         25.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1), (2) and
1391(c) as the Defendants are deemed to reside in this judicial district because they are subject to
personal jurisdiction here; and a substantial part of the events and/or omissions giving rise to the
claims emanated from activities within this jurisdiction and each Defendant conducts substantial
business in this jurisdiction. Defendants have further agreed and consented to venue and
jurisdiction before this Court.

                                              III.
                                            PARTIES
A.       Plaintiffs.
         26.    Plaintiffs are former non-professional football players now suffering from brain
and neurocognitive injuries caused by blows to the head sustained while wearing Riddell helmets
while playing football. Allegations supporting the residency, the citizenship, exposures to
repetitive head trauma, the years of play, the manifestation of latent disease, and damages of
each individual Plaintiff will be set forth in the Second Amended Short-Form Complaints
Against Riddell. Each Plaintiff wore Riddell helmets at the times relevant to this suit and were
injured while wearing Riddell helmets, though the scope and existence of the injuries was only
recently discovered.

B.       Defendants.
         27.    Defendant BRG Sports, Inc., formerly known as Riddell Sports Group, Inc. is a
Delaware Corporation with its principal place of business in Illinois. Defendant BRG has
answered and appeared before this Court, and may be served through its counsel. On information



PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                           PAGE 9
  Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 10 of 51 PageID #:1383




and belief, BRG acquired the assets and liabilities of Riddell Sports Group, Inc. and other
Riddell-related entities in the prior design and manufacture of Riddell helmets at issue in this
lawsuit. On information and belief, BRG holds and/or has held and/or developed football-helmet
patents and other intellectual property related to the technology employed in Riddell football
helmets.
         28.   Defendant Riddell, Inc. is a corporation organized and existing under the laws of
the State of Illinois and whose principal place of business is in Illinois. Riddell, Inc. is a wholly
owned subsidiary of BRG Sports, Inc., and has answered this lawsuit and appeared before this
Court, and may be served through its counsel.
         29.   Both Riddell, Inc. and BRG Sports, Inc. are involved in the development, design,
testing, marketing, advertising, distribution, and sale of the defective Riddell football helmets at
issue.
         30.   At all times mentioned herein, each Defendant was an agent, representative,
and/or affiliate of every other Defendant, and in doing the things alleged in the Plaintiffs’
Complaint, each Defendant was acting within the course and scope of such agency,
representation, and/or affiliation and was acting with the consent, permission, and authorization
of the other Defendants. All actions of each Defendant were ratified, approved, or supported by
the other Defendant or their respective directors, officers, and/or managing agents, as appropriate
for the particular time period alleged herein.

                                           IV.
                                  FACTUAL BACKGROUND
A.       Overview of concussions and sub-concussive hits.
         1.    Concussions and what they cause.
         31.   The brain is made of soft tissue and is cushioned by fluid. It is encased in the
hard, protective skull. When a person receives a blow to the head, the brain can slosh inside the
skull and even bang against it. This can lead to bruising of the brain, tearing of blood vessels, and
injury to the nerves. When this happens, a person can get a concussion – a temporary loss of
normal brain function.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                          PAGE 10
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 11 of 51 PageID #:1384




       32.    A concussion or mild traumatic brain injury (“MTBI”) has been defined as “a
complex pathophysiological process affecting the brain, induced by traumatic biomechanical
forces.” In simple terms, a concussion is an injury to the brain that may result in temporary or
permanent loss of normal brain function.
       33.    The milder indications of a concussion include headaches, lack of concentration,
problems with memory and judgment, lack of coordination, and difficulty with balance. The
more significant effects can include Post-Concussion Syndrome (“PCS”), Chronic Traumatic
Encephalopathy (“CTE”), and Second Impact Syndrome (“SIS”).
       2.     Signs and symptoms of concussions.
       34.    Although a concussion is commonly perceived as causing loss of consciousness
(passing out), a person can have a concussion and never lose consciousness. As Defendants have
known for decades, symptoms of a concussion may include:

                  •   “seeing stars” and feeling dazed, dizzy, or lightheaded;

                  •   memory loss, such as trouble remembering things that happened right
                      before and after the injury;

                  •   nausea or vomiting;

                  •   headaches;

                  •   blurred vision and sensitivity to light;

                  •   slurred speech or saying things that don’t make sense;

                  •   difficulty concentrating, thinking, or making decisions;

                  •   difficulty with coordination or balance (such as being unable to catch a
                      ball or other easy tasks); and

                  •   feeling anxious or irritable for no apparent reason; or feeling overly tired.
       35.    Repeated injury to the brain can lead to swelling, and sometimes people develop
long-term disabilities, or even die, as a result of serious head injuries. It is therefore very
important to recognize and understand the signals of a concussion.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                          PAGE 11
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 12 of 51 PageID #:1385




         36.     When post-concussion symptoms persist beyond a month, most refer to this
condition as post-concussion syndrome (“PCS”). PCS symptoms can include headaches, fatigue,
memory problems, feeling in a fog, depression, impulsivity, and other physical, cognitive, mood,
and behavioral problems.
         3.      Chronic Traumatic Encephalopathy or CTE.
         37.     CTE is a progressive neurodegenerative disease caused by repetitive trauma to the
brain which eventually leads to dementia and other neurological disorders. Often there can be a
delay of years or even decades between the end of the repetitive head impacts (i.e., the end of
playing football) and the beginning of the symptoms. CTE often presents with recent memory
loss and other cognitive impairments similar to those experienced by people with Alzheimer’s
disease. People with CTE can also have changes in behavior (e.g., impulsivity, rage, aggression,
having a short fuse) and mood (e.g., depression, hopelessness, feeling suicidal).
         4.      Second-Impact Syndrome or SIS.
         38.     When athletes who have sustained a concussion return to competition too soon,
they risk the occurrence of SIS, a condition that can cause serious head trauma or even death. 10
SIS occurs when an athlete sustains a second blow to the head before the symptoms from the
first concussion have subsided, or before the brain has fully recovered. The second injury may
occur within minutes, days, or even weeks after the first, and still have a devastating effect.
         39.     Even a relatively light hit, if sustained during this vulnerable post-concussion
period, may spark the onset of SIS. The second impact causes rapid swelling of the brain,
resulting in cerebral edema. When the brain swells, the pressure inside the skull increases,
preventing blood flow to the brain and decreasing the brain’s essential oxygen levels, causing
substantial injury or death. 11

10
   See AAN Statement at 581 (recognizing cumulative damage of multiple concussions); Handbook, supra ¶ 37, at 53
(“There are potentially serious complications of multiple or severe concussions, including second impact syndrome,
post-concussive syndrome, or post-traumatic encephalopathy”); see also Sean Gregory, Study: Kids Competing Too
Soon After Concussions, TIME (Jan. 21, 2009), http://www.time.com/time/magazine/article/0.9171.
1873131,00.html (reporting on concussion study by the Center for Injury Research and Policy at Nationwide
Children’s Hospital that found half of concussed student-players returned too soon to play).
11
   Cantu RC: Second Impact Syndrome a risk in any contact sport. Physician and Sports Medicine 23:27 (1995); see
also, Brain and Nervous System Health Center: Brain Swelling, WebMD, http://www.webmd.comlbrainlbrain-
swelling-brain-edema-intracranial-pressure?print=true (last updated Mar. 2, 2010) (describing brain swelling).




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                      PAGE 12
  Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 13 of 51 PageID #:1386




        5.      After a concussion.
        40.     After a concussion, the brain needs time to heal until all symptoms of a
concussion have cleared up before returning to normal activities. The amount of time someone
needs to recover depends on how long the symptoms last. Healthy teens can usually resume their
normal activities within a few weeks, but each situation is different. A doctor should monitor the
athlete closely to make sure it is appropriate to return to the game.
        41.     A football player who has had a concussion and has not recovered within a few
months is said to have post-concussion syndrome. The person may have the same problems
described earlier – such as poor memory, headaches, dizziness, and irritability – but these will
last for longer periods of time and may even be permanent.
        42.     If someone has continuing problems after a concussion, the doctor may refer him
or her to a rehabilitation specialist for additional help.
B.      Long-Term Effects of concussive and sub-concussive hits.
        43.     Several major studies of the long-term effects of concussions have been
conducted by Boston University’s Center for the Study of Traumatic Encephalopathy, the Brain
Injury Research Institute, the Veterans’ Administration, and other institutions. These studies
have revealed the “devastating consequences” of repeated concussions, including an increased
risk of depression, dementia, and suicide.
        44.     Further, the studies have demonstrated the physiological effect of multiple hits on
the brain, manifested by red flecks of protein deposits on the brain called present with CTE.
Generally, these proteins appear when the brain is hit, and disappear as healthy brain cells devour
them, leading to recovery. Yet, when the brain suffers too many blows, the brain cells cannot
keep up with the protein and eventually give up and die, leaving just the red flecks associated
with CTE.
        45.     Published peer-reviewed scientific studies have long shown that concussive and
sub-concussive head impacts while playing football are linked to significant risk of permanent
brain injury. This head trauma, which includes multiple concussions, triggers progressive
degeneration of the brain tissue. The brain degeneration is associated with memory loss,




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                        PAGE 13
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 14 of 51 PageID #:1387




confusion, impaired judgment, paranoia, impulse control problems, aggression, depression, and
eventually, progressive dementia. As discussed in detail below, these publications have been
available to the Defendants for years, yet they failed to act in accordance with their duties to
protect their players and warn them of the long-term risks.
           46.     Most recently, the NFL, which for years disputed evidence that its players had a
high rate of severe brain damage, stated in federal court documents that it expects nearly a third
of retired players to develop long-term cognitive problems and that the conditions are likely to
emerge at “notably younger ages” than in the general population. The NFL has agreed to a class
settlement offering certain players with probable diagnoses of one or more long-term brain
injuries compensation (between $1.5 million/player for the least severe, up to $5 million for
ALS). 12 In addition, the NCAA has agreed to a class settlement for medical monitoring only of
former NCAA athletes from a fund of up to $75 million, though no portion of that fund is to be
paid for personal injuries to the athletes or even for their ongoing medical care. See Case No.
1:13-CV-09116 (N.D. Ill.).
C.         The role helmets are supposed to play in reducing brain injuries.
           47.     The CDC estimates that 100,000 traumatic head injuries occur in football every
year. The importance of understanding and preventing these head injuries is increasing because
athletes have been getting “bigger, faster, and stronger,” according to Riddell, resulting in more
violent collisions that are more likely to cause concussions.
           48.     The mechanisms underlying these concussions, as well as methods of prevention,
have been investigated both in the laboratory and in the field. Over the years, equipment changes
have been proposed in an attempt to help prevent catastrophic brain injuries, including
modifications of helmets and mouth guards. This equipment has been critical for injury
prevention since helmets have been shown to protect against skull fracture, severe TBI, and
death.
           49.     Protective headgear and helmets decrease the potential for severe TBI after a
collision by reducing the acceleration of the head on impact, thereby decreasing the brain-skull

12
     See also https://nflconcussionsettlement.com/Home.aspx




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                        PAGE 14
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 15 of 51 PageID #:1388




collision and the sudden deceleration-induced axonal injury. The energy absorbing material
within a helmet accomplishes this by compressing to absorb force during the collision and slowly
restoring to its original shape. This compression and restoration prolongs the duration of the
collision and reduces the total momentum or force transferred to the head. The protective
material in football helmets has evolved over time from inner suspension systems to traditional
foam padding to gel-filled and inflatable padding.
       50.     There are variations in helmet design based on the demands and constraints of
each sport. Although helmets and headgear in most sports are good at mediating the high-impact
collisions responsible for severe TBI, the question remains as to what extent the helmets and
headgear of each sport are able to respond to the lower-impact collisions and rotational and
linear acceleration forces responsible for concussions.
       51.     Early helmets consisted of nothing more than leather padding, but later designs
began including metal, rubber, and plastics to provide additional protections.
       52.     Despite innovations in helmet design, the incidence of head injuries continued to
increase, prompting the formation of the National Operating Committee on Standards for
Athletic Equipment (“NOCSAE”) in 1969 to initiate research efforts for head protection and to
implement the first football helmet safety standards in 1973.
       53.     The goal of NOCSAE was to develop a standard that would measure the ability of
the football helmet to withstand repeated blows of various magnitudes under a wide variety of
playing conditions without sacrifice in protective quality. Early helmet models were designed to
protect areas of the player’s head directly covered by the helmet from direct linear impact only.
       54.     Since its inception, NOCSAE has been working to improve athletic equipment,
and to reduce injuries through creating uniform standards for athletic equipment. Efforts include
the development of performance standards for football helmets as well as research to better
understand the mechanism and tolerance of head and neck injuries and the design and structure
of football helmets.
       55.     The NOCSAE helmet safety standards are voluntary test standards that have been
developed to reduce head injuries by establishing requirements for impact attenuation for football




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                        PAGE 15
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 16 of 51 PageID #:1389




helmets and face masks. Manufacturers test their own helmets to ensure they meet NOCSAE
helmet safety standards, but it is mandatory for all football players to wear helmets bearing the
NOCSAE certification seal.
       56.        The NOCSAE organization is comprised of representatives from a number of
national representative organizations that have an interest in athletic equipment and which
include manufacturers, re-conditioners, athletic trainers, coaches, equipment managers, sports
medicine doctors, and consumer organizations. The organization is funded with licensing fees
collected from helmet manufacturers whose products bear the NOCSAE seal.
       57.        NOCSAE does not possess a surveillance force to ensure compliance with its
standards. NOCSAE receives no oversight from any independent agency, such as the Consumer
Product Safety Commission or the Occupational Safety and Health Administration, and the
standards are voluntary and are available for adoption by any equipment manufacturer, user
group, or athletic regulatory body.
       1.         Attempts to measure concussion protection.
       58.        NOCSAE rates helmets numerically on a “Severity Index.” Severity Index scores
reflect how well helmets absorb the energy from an impact by measuring the effects on the head
and brain. The higher the score, the greater and potentially more damaging the effects. In order to
obtain the NOCSAE certification seal, helmets are tested on a pass/fail standard. To pass,
helmets must score below 1200 SI at all impacts.
       59.        The current testing standard involves mounting a football helmet on a synthetic
head model and dropping it a total of 16 times onto a firm rubber pad, including two drops each
from a height of 60 inches onto six locations at ambient temperatures. Two 60-inch drops onto
the side are also conducted immediately after exposure of the helmet to 120 degrees Fahrenheit
for four hours.
       60.        The NOCSAE standard was developed to reduce the incidence of traumatic brain
injuries, like skull fractures and cervical spine injuries; however, these test methods were not
explicitly developed with the goal of reducing MTBI and/or concussions. The NOCSAE standard




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                        PAGE 16
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 17 of 51 PageID #:1390




SI threshold is well in excess of the values associated with concussions, and all adult helmets in
use today vastly outperform the 1200 SI threshold.
         61.     NOCSAE helmet standards have remained largely unchanged since 1973, with the
exception of the SI ratings, which changed from 1500 SI to 1200 SI in the early 1990s.
According to Mike Oliver, the executive director of NOCSAE, the group’s standards do limit
linear acceleration – one of the forces behind concussions – but are not designed to rate
protection against concussions.
         62.     In a November 2000 report sent to Riddell, Biokinetics (the biomechanics firm
hired by Riddell) wrote that SI scores well below the 1200 mark still carried a high risk of
concussion and brain injury. The report concluded “a concussion is almost certain to occur at SI
levels half that of the current NOCSAE standard.”
         63.     Elsewhere in the report, Biokinetics reported that a player wearing a helmet that
scored 291 SI during an impact – well within the safety threshold – would have a 50 percent
probability of suffering a concussion and a helmet that scored 559 SI during the same impact
would carry a 95 percent risk of concussion.
         64.     Other studies have suggested that NOCSAE’s SI index, which rates helmet
protectiveness based solely on the risk of skull fracture, is insufficient as a stand-alone
concussion or near-concussive injury risk metric. 13
         65.     The studies commissioned by Defendants sought to improve guidelines for
improved helmet standards and also concluded that the contribution of rotational forces, which
are not taken into account by the current SI ratings, play a significant role in the risk of
concussion.
         66.     Despite having this knowledge, Defendants failed to act to sufficiently improve
the design of their helmets to provide safer equipment and better protection to their helmet users.
         67.     The ultimate goal of a helmet manufacturer should not be to simply design a
helmet to pass the NOCSAE standards, but rather the goal of helmet design should be to identify


13
  A. Bartsch, et al., Impact Test Comparisons of 20th and 21st Century American Football Helmets, J. Neurosurgery
116:222-233 (2012).




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                      PAGE 17
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 18 of 51 PageID #:1391




and require better impact protection to better protect the player throughout the widest range of
injurious impact conditions and mitigate the risk of head injuries during play.
         68.     Throughout the latter half of the 20th century and continuing to present day,
Defendants 14 designed, developed, manufactured, sold, and distributed equipment used in high
school football competition, including equipment used by high school football players, including,
but not limited to, the following:

                 a.      In the 1950s, Defendants manufactured a face-mask component for
                 their helmets, which was eventually patented.

                 b.      In 1962, the Defendants used a “U” shaped nose protector with a
                 shell (known as the TK2) molded out of polycarbonate. The Defendants
                 also designed an open/closed cell foam and composite liner system for this
                 model to increase the efficiency of the webbed suspension.

                 c.      In 1963, the Defendants developed the TAK-29 helmet, which was
                 the first to use air inflation for fitting the helmet snug to the head. The
                 TAK-29 shell, like the TK2, displayed the protective polycarbonate
                 plastic, in addition to including tough shock and cut-resistant face-mask
                 attachment straps.

                 d.       In 1973, the Defendants developed, designed, manufactured, sold,
                 and/or distributed an air cushion helmet (known as the Pac-3) whose
                 interior system consisted of individual vinyl air cushions with layers of
                 fitting and energy absorbing foam.

                 e.      In 1982, the Defendants developed, designed, manufactured, sold,
                 and/or distributed a M155 helmet model with a combination of foam and
                 liquid-filled cells used for padding, though safer, more energy absorbing
                 materials and designs were known to and available to Riddell.

                 f.      In 1992, Riddell introduced the VSR Series of football helmets.
                 Despite years of knowledge that the VSR Series is defectively designed
                 and fundamentally unsafe, Riddell continues to sell and keep this helmet
                 in use. The VSR-4 helmet has now been banned by the NFL due to safety
                 concerns.

                 g.     In 2002, the Defendants developed, designed, manufactured, sold,
                 and/or distributed the Riddell Revolution line of helmets designed with the


14
  As stated, on information and belief, Defendant BRG acquired the liabilities for helmet design defect, failure to
warn, and negligence of Riddell’s affiliate entities, including Riddell Sports Group, Inc. when BRG was formed and
acquired those entities in or about 2003.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                        PAGE 18
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 19 of 51 PageID #:1392




               claim that the helmets could reduce the risk of concussion and head injuries
               even though Defendants knew or should have known these helmets would
               not.

       69.     Each Defendant at all relevant times engaged in the business of selling,
manufacturing, designing, testing, engineering, marketing, modifying, assembling, inspecting,
distributing, and controlling the helmets and other similar equipment for use by football players
including Plaintiffs.
       2.      “Modern” helmet designs.
       70.     Modern football helmets’ basic design elements include the use of hard plastic
exterior housing materials of various stiffness to absorb the force of collision (“the shell”) and an
inflating system meant to ensure proper fit (“the liner”).
       71.     The object of the shell is to provide a smooth, hard outer surface, which resists
penetration and is designed to distribute the impact load onto a large area. The shell will reduce
the force transmitted to the liner and the head if it can effectively spread a localized impact load
over a large segment of the shell. Today, most football helmet shells are typically constructed
with polycarbonate or thermoplastic material. Thermoplastic is less rigid than fiberglass and can
buckle upon impact.
       72.     Football helmets also include a shock absorbing liner system. The shock
absorbing liner is positioned on the inside of the helmet to “manage” the force being transmitted
through the shell. As the second line of defense, the liner provides absorption in order to manage
the force transmitted to a player’s head and neck. The energy of the impact is absorbed as the
material in the liner system compresses. If the liner is very dense and stiff, the energy cannot be
absorbed into the material and is passed through to the skull of the head. Consequently, the right
choice for shock absorbing liner is one which will manage predicable levels of force in
foreseeable impacts by deforming in a controlled fashion. The liner, as it is compressed, absorbs
the impact force over time.
       73.     Such materials within a helmet can reduce acceleration of the head-on impact by
compressing to absorb force during the collision; however, not all helmets are designed equally
in their ability to reduce this acceleration resulting from impact. The characteristics or properties




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                          PAGE 19
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 20 of 51 PageID #:1393




of the padding or cushioning used in helmet design are an important component of the liner
system. Materials such as Vinyl Nitrile, and more recently thermoplastic polyurethane, have been
shown to help reduce head impact acceleration by absorbing energy more effectively throughout
a wider range of temperatures, thus reducing force on the brain and risk of injury. 15
         74.    The goal of a helmet is to mitigate the risk of head injuries and improve the level
of safety during play. To better protect against brain injuries and concussions, a well-designed
helmet must therefore both absorb energy from the impact, leaving less energy for the skull and
brain, and also cushion the impact to minimize the magnitude of deceleration. Other advances
include increases in the size and coverage of the helmet which provide more space for better liner
materials, such as thermoplastic shock absorbers filled with air.
         75.    Even though engineering advances made by helmet manufacturers have
undoubtedly improved the overall performance of the football helmet, Riddell has and continues
to communicate a level of protection that their helmets do not provide, has failed to implement
safer available designs, and has implemented lax standards and practices.
         76.    For example, materials exist and have existed, such as thermoplastic polyurethane
cushioning and/or air-filled shock absorbers, that are capable of absorbing energy in a more
efficient manner and more effectively throughout a wider range of temperatures than traditional
foam padding, which were ignored and not implemented by Riddell. Defendants have and had a
duty to incorporate and utilize those materials in their liner systems to better protect their helmet
users but failed to do so.

D.       Since their inception, Riddell has continuously promoted their helmets as “safe,” yet
         they failed to properly and adequately warn of the dangers and risks associated with
         concussions and sub-concussive hits.
         77.    The company was started by John Tate Riddell. Riddell first invented the
removable cleat and then went on to invent the first ever plastic helmet in 1939. 16



15
   G. Gimbel, et al., A Comparison between Vinyl Nitrile Foam and New Air Chamber Technology on Attenuating
Impact Energy for Ice Hockey Helmets, INTERNATIONAL JOURNAL OF SPORTS SCIENCE AND
ENGINEERING, Vol. 02, No. 3, pp. 154-161 (July 2008).
16
   See http://www.riddell.com/history#




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                   PAGE 20
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 21 of 51 PageID #:1394




       78.     In the early 1940s, Riddell invented the first plastic suspension helmet followed
by a series of newer models with different designs and liner systems such as the TAK-29, Pac-3,
M155, VSR Series, up to the Revolution line of helmets released in 2002.
       79.     In 1962, Riddell designed and began using an open/closed cell foam and
composite liner system in their football helmets to increase the efficiency of the webbed
suspension.
       80.     In 1982, Riddell developed, designed, manufactured, sold, and/or distributed a
newer model football helmet, the M155, that utilized a polyurethane front pad and updated
suspension system with a combination of foam and liquid-filled cells used for padding.
       81.     In 1992, Riddell introduced the VSR Series of football helmets, which were
widely popular but have now been banned by the NFL (as to the VSRR-4 model). According to
Riddell’s website, the VSR-4 helmet dominated the football landscape during its time and was
used by 60% of players in the NFL, and nearly the same levels of market share were achieved in
college and high school helmets made by Riddell.
       82.     Throughout Riddell’s history, the company has continuously marketed and
advertised their football helmets to the public as “SAFE” for use by football players.
       83.     Due to intentionally misleading marketing and insufficient warnings, Riddell’s
helmets become synonymous with the football-safety legacy built up by this 50-year advertising
campaign targeted to players like Plaintiffs. And in 1989, Riddell’s notoriety reached new
heights through their signing of an exclusivity agreement with the NFL.
       84.     Throughout the 1980s and 1990s, the helmet warnings on Riddell helmets
mentioned nothing about concussions. In fact, prior to 2002, Riddell’s label stated:

               “Do not use this helmet to butt, ram or spear an opposing player. This is in
               violation of the football rules and such use can result in severe head or
               neck injuries, paralysis or death to you and possible injury to your
               opponent. No helmet can prevent all head or neck injuries a player might
               receive while participating in football.”
       85.     While a properly designed helmet may be able to reduce risk of certain head
injuries, Riddell’s helmets were insufficiently capable of providing full protection against the risk




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                          PAGE 21
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 22 of 51 PageID #:1395




of concussions and sub-concussive blows, and Defendants knew of these limitations, yet failed to
provide an effective warning of such.
       86.      Riddell breached their duty to properly educate and/or properly warn their helmet
users of these dangers. Such a warning should alert, inform, and/or remind Riddell’s helmet users
of the hazards associated with the product’s use, the recommended methods of using the product,
certain limitations or restrictions placed on its use, procedures for properly fitting or adapting the
product to an individual user, procedures to be followed if an injury (or suspected injury)
occurred while using the product, and admonitions regarding how and when an injured football
player might return to the activity after recovery from the injury.
       87.      Riddell failed to include any such adequate warnings – in the form of on-product
labels affixed to different portions of the helmet – that would alert and/or inform football players
of the true risks and hidden dangers associated with concussions, brain injuries, and repetitive
brain trauma.
       88.      Riddell failed to disclose that the helmets as supplied did not perform in the
manner represented. By failing to provide adequate warnings, Riddell created and profited off of
a false sense of protection and led players such as Plaintiffs to take more risks as opposed to
mitigating such risks.
       89.      At bare minimum, Riddell’s warnings should have: a) been conspicuous and
noticeable to those needing to be warned; b) explicitly identified the hazards of long-term
injuries possible from concussive and sub-concussive blows while wearing the helmet that were
known to Riddell; c) stated the consequences associated with coming into contact with the
hazards; and d) advised the user as to how to avoid being exposed to or affected by the hazards.
       90.      Riddell’s helmet warnings were inadequate based upon warning and design
defects or deficiencies that failed to include the above-referenced considerations, and Riddell
knew or should have known of the product warning deficiencies and failed to adequately correct
these deficiencies at any time during the initial warning label design and after becoming aware of
the dangers and risks associated with repetitive head impacts and concussions.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                           PAGE 22
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 23 of 51 PageID #:1396




       91.     Riddell breached their duty to ensure that any hazards contained in or associated
with the foreseeable use of their products are properly mitigated. Methods of hazard mitigation
include: a) designing out or eliminating those hazards; b) modifying the product so that users are
protected or shielded from exposure to the hazards; and c) by instructing users how to properly
use their product, and/or by adequately warning users of the hazards they are likely to face when
using the product.
       92.     Riddell’s inadequate warnings failed to comply with established standards or
generally recommended practices regarding the form, configuration, and content of
precautionary messages and/or safety instructions.
       93.     Riddell was fully aware of and yet failed to adequately warn, protect, and educate
these football players of the dangers and increased risks of repeated traumatic head impacts and
development of neurodegenerative disorders and diseases.
       94.     Riddell had a duty to provide necessary and adequate safety and instructional
materials and warnings of the risk and means available to reduce and/or minimize the risk of
concussive brain injuries while playing football but breached their duty to Plaintiffs by placing
deficient and/or inadequate warning labels on their helmets.
E.     Later, Riddell knowingly capitalizes on the growing concussion crisis by promoting
       a false sense of protection in their helmets (applies to Plaintiffs who wore Riddell
       helmets after 2002).
       95.     The issue of concussions, their debilitating effects both long and short-term, and
player safety at all levels of sport are now front and center stage and continue to receive
increasing attention. One significant reason for this increased awareness of concussions is due to
the publicity and media attention on concussions in professional sports, such as the NFL, and the
long-term catastrophic effects of repetitive concussive and sub-concussive blows.
       96.     On information and belief, for decades Riddell hid and downplayed the link
between repetitive concussive and sub-concussive blows to the head while wearing their
products. However, in the early 2000s, in order to take advantage of growing, yet still limited
concern and awareness of concussions and their potentially devastating effects, Riddell sought to
profit through the production, marketing, and sales of equipment that they claim can reduce the




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                       PAGE 23
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 24 of 51 PageID #:1397




frequency and/or severity of concussions. Despite the marketing hype as to how modern helmets
reduce the incidence and severity of concussions, the rate of concussions amongst football
players continued to rise.
         97.    In 2002, the Defendants released a new helmet, ambitiously called the
“Revolution,” specifically manufactured, designed, and marketed to “reduce the incidence of
concussions” as “a first-of-its-kind helmet.” This would become one of the most widely used
helmets and earned millions in sales to players in college, high school and youth leagues. To the
contrary, court documents recently made public during a Colorado lawsuit against the
Defendants revealed that Biokinetics sent Defendants a report in 2000 showing that no football
helmet, no matter how revolutionary, could completely prevent concussions. Despite the findings
of this report, Defendants were not deterred from marketing their helmet as effective protection
against concussions.
         98.    As part of their effort to capture the largest share of the helmet market,
Defendants decided to conduct what would appear to be a scientific study regarding the
purported concussion protective benefits of the Revolution helmet.
         99.    Following the release of the Revolution helmet, Defendants funded research at the
University of Pittsburgh Medical Center (“UPMC Study”) to study its helmet. The findings of the
study were published in the February 2006 issue of the scientific journal Neurosurgery – four
years after Riddell began marketing it. 17 Based on the UPMC Study funded by a grant from
Riddell and co-authored by Riddell’s senior vice president for research and development, Thad
Ide, Riddell began to tout the Revolution helmet as reducing concussions by 31%.
         100.   The UPMC Study was flawed from the start and presented significant potential
conflicts of interest. Commencing in 2002, the authors of the UPMC Study compared the
concussion rates and recovery time for athletes wearing new Riddell Revolution helmets to
athletes wearing what were referred to as traditional helmets. The “traditional” helmets were not
new, although Riddell claimed that they were reconditioned. Reconditioning involves cleaning,

17
  M. Collins, et al, Examining Concussion Rates And Return To Play In High School Football Players Wearing
Newer Helmet Technology: A Three-Year Prospective Cohort Study, NEUROSURGERY, Vol. 58, No. 2. (February,
2006).




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                               PAGE 24
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 25 of 51 PageID #:1398




sanitizing, inspecting, repairing (if necessary), and recertifying the helmets, but rarely does the
process involve replacing the foam padding in the liner system of the helmet, a critical part of the
helmet that wears out and degrades over time.
           101.     Defendants provided a grant to pay the salary of two leading authors of the study.
A third author, Thad Ide, is a Riddell employee. Defendants’ payment of the salaries of Collins
and Lovell is a significant potential conflict of interest that was subsequently raised by many
commentators regarding the study. Of equal or greater concern is the fact that Riddell directly
employed the third researcher – Thad Ide, the owner of the patents covering the Revolution
helmet. Ide, as owner of at least two patents covering the helmet, had a direct financial stake in
the positive outcome of the study. In its marketing campaign, Defendants failed to disclose to its
helmet users the potential conflicts of interest as well as significant limitations in the study’s
design and outcome.
           102.     In addition, three of the study’s authors are co-owners of ImPACT, a company
that manufactures and distributes computerized neurocognitive testing software. Upon
information and belief, ImPACT and Riddell entered into an agreement whereby Riddell would
receive a commission for any ImPACT sale that is completed through a Riddell initiated contact.
The authors used ImPACT concussion management software for the UPMC Study, but given
Riddell’s direct financial interest in the success of ImPACT, there is a serious question as to
whether the software is effective and useful in a study of this nature. In fact, many in the science
community have questioned the reliability and validity of ImPACT’s software, noting, “the vast
majority of studies evaluating ImPACT have been written by the very researchers who
developed it.” 18 Likewise, in 2007, an ESPN.com investigation found that "on at least seven
occasions since 2003, Lovell has authored or co-authored studies on neuropsychological testing,
including papers directly evaluating ImPACT, without disclosing his roles in creating and
marketing ImPACT.” 19




18
     See http://espn.go.com/espn/otl/story/_/id/8297794/neuropsychological-testing-concussions-not-panacea.
19
     Id.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                          PAGE 25
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 26 of 51 PageID #:1399




       103.    Beyond the financial conflicts of the study, the study was a “prospective cohort
study,” not a random study that focused on a subset of high school players in the Pennsylvania
Athletic Association. From 2002 to 2004, the study tracked approximately 2,000 high school
football players, with slightly more than half wearing Defendants’ new Revolution helmets and
slightly fewer wearing “traditional” helmets. The traditional helmets were drawn from the
schools’ inventories and were not new. The study participants were also not randomly assigned
helmets which represents a significant limitation in the study design and use of study data.
       104.    The final three-year study considered only 2,141 of the 2,207 participants, with
1,173 fitted with the Revolution and 968 fitted with traditional helmets. Using these numbers, as
opposed to the total number of participants, the concussion rates were 5.3% and 7.6%
respectively, which the authors described as a “statistically significant difference.” According to
two of the study’s authors, the results “demonstrated a trend toward a lowered incidence of
concussions” but the “limited size sample precludes a more conclusive statement of findings at
this time.” This is a critical and dispositive limitation that Defendants ignored and/or concealed
when marketing the line of Revolution helmets.
       105.    Indeed, Defendants ignored other warnings by UPMC about exploiting the data in
scientifically inappropriate ways. The authors of the UPMC Study not only disputed the 31%
figure but also notified the Defendants that “this data should not be used as a marketing ploy or
marketing tactic from a scientific paper that was done not for those purposes.” One of the
authors, Dr. Joseph Maroon, later responded that the study actually stated that an athlete wearing
the Revolution helmet was associated with “approximately a 31% decreased relative risk and
2.3% decreased absolute risk for sustaining a concussion in the study.” By focusing solely on the
larger number, which referred to a relative decrease in risk, and without acknowledging the
study’s limitations, Defendants exaggerated any benefits.
       106.    In addition, Dr. Robert Cantu, a neurosurgeon and leader in the field of sports-
related concussion research, wrote a comment published in Journal of Neurosurgery that the
study contained a “serious, if not fatal methodological flaw.” The study was flawed in that it
compared the performance of the new Riddell Revolution helmet with players wearing used and




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                           PAGE 26
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 27 of 51 PageID #:1400




reconditioned helmets of unknown age and condition. Dr. Cantu further stated it was “impossible
to compare the two” and to be “cautious in drawing any conclusions from this type is study.”
         107.   Nevertheless, the 31% concussion reduction claim was the centerpiece of the
Defendants’ marketing campaign, which fueled sales of the Revolution helmet model.
Defendants launched a media campaign featuring the concussion reduction claim which,
according to its ‘‘Riddell Revolution UPMC Media Campaign Highlights’’ video news release,
created ‘‘over 60 million media impressions, nearly 150 television placements, over 100
newspaper clips, over 250 on-line placements, [and] 6 live sports radio interviews.” 20
         108.   In its marketing campaign, Defendants did not, in any way, disclose the warnings
about the UPMC Study given to them by the two non-Riddell employee authors. Nor did
Defendants disclose that the statistical difference was only arrived at by analyzing an incomplete
set of the data population or other limitations in the study’s design. For example, during the
study’s peer review process for publication in Journal of Neurosurgery, a reviewer criticized the
difference in the age of the helmets used, noting that “it is well recognized that a new football
helmet has a lower [severity index] rating than an older helmet. This is why helmets are
recertified after a period of years. We know the Riddell helmets in this study are new but we
have no mention of the other helmets. This invalidates any comparison.”
         109.   In a patent infringement case between Riddell, Inc. and Schutt Sports, Inc.,
Riddell’s senior vice president for research and development, Thad Ide, testified that Riddell’s
sole basis for the 31% reduction in concussion claim was the UPMC study by Dr. Collins.21
“There are no other bases for the specific 31 percent reduction claim.” 22
         110.   In 2011, a Congressional hearing was held on the topic of “Concussions and the
Marketing of Sports Equipment” which cited yet another example of Defendants’ misleading
advertising taken from its website that failed to disclose Riddell’s role in funding and writing the
UPMC Study includes:

20
   Concussions and the Marketing of Sports Equipment: Hearings before the Committee on Commerce, Science, and
Transportation, Senate, 112th Cong., 6 (2011) (Statement of Hon. Tom Udall, U.S. Senator from New Mexico).
21
   See Riddell, Inc. v. Schutt Sports, Inc., 724 F. Supp. 2d 963, 977 (W.D. Wis. 2010) (Ides Dep. 221:24-
222:8.).
22
   Id. (Ides Dep. 222:17–18.)




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                  PAGE 27
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 28 of 51 PageID #:1401




                ‘‘An extensive long-term study by the University of Pittsburgh Medical
                Center was published in the February 2006 issue of Neurosurgery. The
                results were impressive: Players wearing the Riddell Revolution football
                helmet were 31 percent less likely to suffer a concussion than athletes who
                wore traditional or standard football helmets. For athletes who had never
                suffered a previous concussion, wearing the Riddell Revolution decreased
                their relative risk of concussion by 31 percent. . .’’ 23
         111.   Even more alarming was Defendants’ use of the 31% reduced risk of concussion
claim to sell helmets that were not actually tested in the UPMC Study. The UPMC Study only
tested the Riddell Revolution helmet, but not the Revolution Speed, the Revolution IQ, the
Revolution IQ Hits, and the Revolution Youth. Nevertheless, Defendants falsely marketed the
complete Revolution line of helmets as having "concussion reduction technology."
         112.   In yet another example of Defendants’ misleading advertising campaign, Riddell’s
online store and website advertised the following:

                Based on the same technology that made the varsity Riddell Revolution
                helmet possible – we offer in a Youth version – the Riddell Revolution
                Youth. . . . After an extensive long-term study by the University of
                Pittsburgh Medical Center was published in the February 2006 issue of
                Neurosurgery. The results were impressive: research shows a 31 percent
                reduction in the risk of concussion in players wearing a Riddell Revolution
                football helmet when compared to traditional helmets.

                * * NEUROSURGERY, FEBRUARY 2006, VOL. 58, NO. 2’’ 24

         113.   As a result of Defendants’ misleading 31% anti-concussion marketing campaign,
sales increased across all helmet product lines. Sales of Revolution helmets skyrocketed to more
than 2 million sold between 2002 and 2009 and included many helmets that were marketed as
having “concussion reduction technology” even though they were not used in the UPMC Study.
         114.   In 2007, NOCSAE’s technical director, Dave Halstead, told the New York Times
in a story entitled “Studies for Competing Design Called Into Question’’ that ‘‘ . . . the [Riddell]
Revolution is a good helmet. . . . But I have problems with that particular [2006 Neurosurgery]
study. The helmet is not shown to do what they say it does.’’ Public statements from the UPMC


23
  See http://www.eastonbellsports.com/brands/riddell, accessed Oct. 19, 2011.
24
  See https://shop.riddell.com/riddell/app/displayApp/%28cpgsize=20&layout=7.07_2_3_75_
12_13_67_77_6_4_5&carea=0000000002&cpgnum=1%29/.do?rf=y, viewed Oct. 17, 2011.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                          PAGE 28
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 29 of 51 PageID #:1402




Study authors and other helmet safety experts have overwhelmingly called into question whether
there is competent and reliable scientific evidence to substantiate Defendants’ marketing claim.
         115.    Despite the well-publicized criticisms concerning the UPMC Study, the Chief
Executive Officer of Riddell, Dan Arment, spoke before members of the House Judiciary
Committee on January 4, 2010 at a hearing concerning “Legal Issues Relating to Football Head
Injuries.” In his testimony, he stated:

                 ‘‘We have independent, peer-reviewed, published research in the medical
                 journal Neurosurgery, February of 2006, showing that the Revolution
                 [helmet] reduces the risks of concussions by 31 percent when compared to
                 traditional helmets. . . . Today, over one million high school, college, and
                 professional players have made the switch from traditional helmets to the
                 Revolution family of helmets.’’ 25

         116.    As Revolution helmet sales continued to soar, Defendants’ anti-concussion claims
caught the attention of Senator Tom Udall (D-MN) who sent a letter to the Federal Trade
Commission (“FTC”) requesting an investigation into what he called “misleading safety claims
and deceptive practices in the helmet industry.” Senator Udall was quoted as saying “several
helmet manufacturers advertise helmets as built with “concussion reduction technology” or
“designed with the intent to reduce concussions.” These helmets are also marketed as meeting
the National Operating Committee on Standards for Athletic Equipment (“NOCSAE”) voluntary
industry standard for football helmets. However, this football helmet standard does not
specifically address concussion risks.”
         117.    The FTC investigation focused on the flaws in the UPMC Study, and the FTC
determined that the limitations of the study were sufficiently serious to preclude the conclusion
made by Defendants that the design of the Revolution helmets was responsible for any purported
difference in the concussions rates experienced.
         118.    Instead of contesting the FTC’s findings or its criticisms of the UPMC Study’s
methodologies and unreliability, Defendants instead chose to wholly abandon making the 31%



25
 Legal Issues Relating to Football Head Injuries (Part II & II): Hearings before the Committee on the Judiciary
House of Representatives, 111th Cong. 347-48 (October 28, 2009 and January 4, 2010) (Testimony of Dan Arment)




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                     PAGE 29
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 30 of 51 PageID #:1403




concussion reduction claim. From 2006 until early 2011, Defendants misrepresented the UPMC
Study results and the protective capability of their Revolution helmets to increase its sales.
Amazingly, Defendants continue to make the broader “concussion reduction technology” claim
which continues to create a false sense of protection against concussions.
          119.    In the wake of concussion reduction claims made by certain equipment
manufacturers, Mike Oliver, NOCSAE executive director, issued the following warning:

                  “Because of the efforts of researchers, manufacturers and others, the
                  progression and improvement of football helmets over the last 20 years
                  has been remarkable. We have no doubt that technology will continue to
                  improve. But claims or representations that a particular helmet is anti-
                  concussive or concussion-proof, without scientific support, can be
                  misleading and dangerous.” 26
          120.    Defendants’ marketing efforts – however misleading – paid off. According to
2013 trial testimony in Ridolfi v. Riddell, a case that eventually settled in Colorado State court,
Nelson Kraemer, the Riddell corporate representative, testified that Riddell holds an
approximately 50% market share of football helmets sold in the United States. Upon information
and belief, Defendants also have a dominant market share – well over 50% – of the football
helmet market.
F.        Riddell’s defective helmets and liner system.
          121.    Riddell’s inadequate warnings before and after 2002 were not the only things
wrong with their helmets. Riddell has continued to utilize substandard materials and head
protection systems in their helmets since the 1970s, making their helmets less effective at
absorbing energy upon impact, and thus substantially less likely to reduce the forces transmitted
to a player’s head from both linear and rotational impacts and mitigate the risk of injury (both in
the short- and long-term).
          122.    Using an adequately safe helmet liner system and adequate liner materials is of
paramount importance in designing a football helmet. If the density of the liner pads is too soft,
the pads will compress too quickly and bottom-out upon impact; whereas, if the liner density is



26
     See http://www.mshsaa.org/resources/pdf/NOCSAENews_242011.pdf




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                         PAGE 30
  Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 31 of 51 PageID #:1404




too hard for a given impact, the liner pads will fail to compress and, as a result, not mitigate the
energy and forces distributed to the player’s head. Thus, it is critical for a helmet to incorporate
the right choice in liner materials/padding because the energy absorbing material is able to
manage the impact over a longer period of time, helping reduce the forces of energy from both
linear and rotational impacts, and thereby mitigating the risk of injury.
        123.    Though superior material and designs were available, known to Riddell,
technologically feasible, reasonably affordable, and likely to have significantly reduced the risk
of Plaintiffs’ injuries, Riddell failed to take action to redesign their faulty helmets.
        124.    Riddell’s helmets were defective in multiple ways. First, in designing their helmet
liners, Riddell failed to take advantage of safer, relatively affordable improvements in protective
foam technology, including by using materials such as thermoplastic polyurethane (TPU) and
Vinyl Nitrile (VN). Riddell could have implemented such materials in their helmets by the late
1990s at the absolute latest (but likely could have implemented them much earlier) without
substantial change to the character of its helmets.
        125.    Second, in designing their helmet liners, Riddell failed to make the liners’ pads
thick enough to sufficiently protect against the long-term risks of concussive and sub-concussive
blows to the head, which would have been a relatively affordable and simple change to make.
Riddell could have implemented this design change by the early 1970s without substantial
change to the character of their helmets.
        126.    Third, Riddell has failed to utilize more effective, relatively affordable protective
systems such as an air cushion system now in use by companies such as Xenith. According to
Riddell itself, it has been aware of such an air-based system since the 1970s and could have
continuously implemented such a system since that time without substantial change to the
character of their helmets.
        127.    Selling helmets to the public en masse with the presence of these defects
represents a distinct failure by Riddell to exercise due care and made their products unreasonably
dangerous for use in football – at any level. Had Riddell implemented even one of these
alternative designs in their defective helmet lines, the risk of football players (including




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                          PAGE 31
  Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 32 of 51 PageID #:1405




Plaintiffs) being forced to suffer the long-term effects of repeated blows to the head sustained
while playing football would have been substantially smaller.
        1.      Using VN or TPU would have made Riddell’s helmets safer.
        128.    Upon information and belief, Riddell utilized urethane foam padding in the front
pad of their VSR helmet model, and continued the use of the same urethane foam padding in the
front pad of the Revolution helmets (from 2002 through present).
        129.    Upon information and belief, Riddell designed, developed, and/or manufactured
their own urethane foam pads until 2006. Riddell then began using a third-party supplier to
develop, manufacture and/or supply urethane foam pads for use in each of their helmets.
        130.    Upon information and belief, Riddell has continued to use a urethane foam in the
front pad, even though newer and safer materials exist—and have long existed—that can be used
at similar costs.
        131.    For example, VN is a relatively soft synthetic rubber material that can fit into a
football helmet in the form of a closed-cell foam. VN is superior to foams made out of urethane,
as it performs better at attenuating energy overall, and can do so at a wider range of temperatures
(thereby reducing force to the forehead and the consequent risk of injury).
        132.    In the 1990s, Riddell’s consultant Biokinetics examined four different liner
materials and configurations for Riddell’s football helmets. In November 1999, Biokinetics sent
Riddell a memorandum recommending VN as a superior material for it to use in its football
helmets. Despite these recommendations, Riddell continued to use urethane foam in the front pad
of their helmets.
        133.    Biokinetics’ recommendation to use VN was well-founded, as the material’s
subsequent history bore out. For example, hockey helmets containing VN pads date back to at
least the early 2000s. Rival helmet maker Schutt also utilized VN in its football helmets’ front
pads as early as 2003.
        134.    In addition, VN pads were not only available but were actually used in the rear
and/or side pad components of Riddell’s Revolution helmet. Upon information and belief,
Riddell eventually began using VN in the rear and/or side pad components of the Revolution




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                        PAGE 32
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 33 of 51 PageID #:1406




helmet as a means to better protect against rotational forces that can cause concussions.
Furthermore, upon information and belief, Riddell used VN in the front pads of their lacrosse
helmets instead of traditional urethane foam padding. Such conduct demonstrates Riddell’s
appreciation of the benefits and viability of VN over urethane as a material for foam helmet
padding, and for football helmet padding in particular.
         135.    The use of VN in only the back and sides of the Revolution helmet also evinces
another failure on Riddell’s part, since players sustain the majority of impacts to the forehead
area—the thinnest layer between the skull and brain. This heightens the importance of makers
selecting the proper material for the front pad; but even still, Riddell continued to use
substandard materials in their football helmets’ front pads.
         136.    Upon information and belief, VN has been known, available, technologically
feasible, and reasonably affordable for Riddell’s commercial use since at least the early 1990s
(though its utility in consumer products for force-absorbing purposes, such as in shoe soles, has
been observed as early as 1962). 27
         137.    Riddell has faced multiple lawsuits since the mid-1990s where plaintiffs alleged
the use of defective liner materials in their football helmets – including the front pad of the
helmet – that increased risk of injury and/or contributed to or caused the plaintiffs’ brain injuries.
For example, in the Colorado case Ridolfi v. Riddell, Inc., plaintiff’s experts performed a
materials comparison analysis and concluded that use of VN for the front pad instead of urethane
foam would have provided significantly better protection against brain injury. The analysis
concluded that the VN padding was able to attenuate and absorb energy at a better rate across a
wider range of temperatures and conditions than the urethane foam. Specifically, the testing
showed that VN padding, when used in the forehead area of a Riddell helmet, made the helmet
140 percent safer in terms of its energy absorbing capabilities. While Riddell senior vice
president Thad Ide disputed these findings, he acknowledged that Riddell rival Schutt had




27
  See generally T.J. Sharp & J.A. Ross, Nitrile Rubber-Polyvinylchloride Blends, 35 Rubber Chemistry & Tech.
726 (1962).




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                    PAGE 33
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 34 of 51 PageID #:1407




successfully incorporated VN into its helmets’ front pads, and was unable to directly rebut tests
that showed the VN pad’s outperformance of Riddell’s foam pad.
         138.   Just as Riddell refused to incorporate VN into their helmets (and later refused to
put it in their helmet liners’ front pads), Riddell ignored another potential, safer material for use
in its helmet liners: TPU, an elastomer commonly used in modern sports equipment as protective
foam padding. It has also long been used in a wide variety of products, from automobile
instrument panels to medical devices to wire covers.
         139.   TPU foam systems were implemented by Riddell rivals Rawlings Sporting Goods
Company, Inc. as early as 2009 in its helmet padding. Xenith, LLC implemented a TPU system
as early as 2007 as part of its helmet liner. Similarly, Schutt implemented TPU in its helmet
padding as early as 2003, 28 after independent laboratory testing showed that TPU padding was
superior to traditional foam padding by providing better impact absorption, better heat
management, and better hygienics.
         140.   However, TPU was likely available much earlier – a U.S. Environmental
Protection Agency report from 1997 notes that TPU was, at the time, already “an important
application of polyether polyols,” and was at the “upper end” of the spectrum of comparable
materials in terms of performance. 29
         141.   In another case against Riddell, an expert witness for a plaintiff suing Riddell
found that Riddell could have improved the safety of their helmets by employing TPU in their
helmet pads. See A.K.W. ex rel. Stewart v. Easton Bell Sports, Inc., 454 F. App'x 244, 247–48
(5th Cir. 2011).
         142.   Riddell has known that different helmets, by design, provide different levels of
absorption which can therefore reduce the amount of force transferred to a player’s head and
spine for decades. Nevertheless, instead of improving upon the helmet’s liner system and energy
absorbing materials to reduce the force of impact, Riddell has haphazardly manufactured liner


28
   See T.E. Gould, et al., Protective Headgear for Sports in TEXTILES FOR SPORTSWEAR, at 221 (Roshan
Shishoo, ed. 2015).
29
   Cf. Economic Impact Analysis for the Proposed Polyether Polyols NESHAP, U.S. Environmental Protection
Agency Office of Air Quality Planning and Standards, Doc. No. EPA-453/R-97-013, at 3-3 (May 1997).




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                  PAGE 34
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 35 of 51 PageID #:1408




systems with substandard materials in their various helmet models, including but not limited to
the TK2, TAK-29, Pac-3, M155, VSR Series and/or Revolution helmets.
         143.   Implementing VN or TPU in their helmet liners would have been simple,
technologically feasible, and relatively affordable.
         144.   Such conduct demonstrates a lack of due care in manufacturing their helmet liners
and pads—both as to Riddell’s helmets’ front, side, and rear pads—and that Riddell’s helmets
have been unreasonably dangerous for use in football at any level since at least 1999 as to VN
(but likely much earlier) and since at least 1997 as to TPU (but likely much earlier).
         2.     Modestly thicker pads would have made Riddell’s helmets safer.
         145.   While Riddell employs foam padding throughout their helmet liners, they did not
do so in a manner adequate to protect players heads. Had Riddell increased the size of their pads
by even one-eighth of an each, they could have significantly improved the safety of their helmets
and reduced players’ risk of long-term injury.
         146.   Riddell has had such an option available since the time they began putting foam
liners into their helmets in the 1970s. Nothing technologically could have stopped Riddell from
making their padding slightly larger at any time, and the cost of implementing this change at any
time would have been relatively minor.
         147.   The safety of a thicker padding system is supported both by common sense and
science, including a 2011 study by researchers at the Lawrence Livermore National Laboratory,
a federally-funded research facility in Livermore, California. The study compared the "impact
response of NFL helmet pad systems and U.S. Army pad systems ... at impact velocities up to 20
[feet per second].” 30 This test specifically compared Riddell’s helmet padding system against the
U.S. Army’s.
         148.   The study drew two conclusions relevant here. First, “[t]hicker pads perform
better at all velocities, but especially at high velocities.” Second, in comparing the pads of
Riddell-manufactured NFL helmets to those used by the U.S. Army’s Advanced Combat Helmet


30
  See William C. Moss & Michael J. King, Impact Response of US Army and National Football League Helmet Pad
Systems, U.S. Dep’t of Energy, LLNL-SR-471-496, at 3 (Jan. 4, 2011).




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                PAGE 35
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 36 of 51 PageID #:1409




(ACH), the researchers found that the NFL pads did not outperform the ACH at speeds less than
20 feet/second (and generally underperformed the ACH). “By simply using helmet shells that are
at least one size larger with thicker pads, the injuries from impacts, especially severe impacts,
may be reduced significantly.”
         149.    As the study’s author noted, the study’s methods and designs “also are applicable
to the civilian sector, particularly contact sports helmet design.” 31
         150.    Riddell knows the necessity of thick helmet padding all too well. In the case
Arnold v. Riddell, Inc., 882 F. Supp. 979 (D. Kan. 1995), a jury awarded a plaintiff over $12
million based on claims that Riddell’s helmets were defectively designed. Id. at 995. Though the
case focused on the helmet’s ability to reduce the risk of cervical spine injury, it dealt with a
similar issue: the ability of a Riddell helmet’s energy attenuation system to prevent the excess
transfer of force to a player upon taking a hit. Id. at 989. And in that case, “[i]t was undisputed
that lower force levels were recorded when Riddell experimented with increasing the energy
attenuating pads by 1/8 inch [sic] in the crown. Nevertheless, Riddell decided against adding the
extra padding.” Id. (emphasis added).
         151.    This was part of the reason why, in the mid- to late-1990s, Riddell apparently
increased the thickness of their helmet padding. See Rodriguez v. Riddell, Inc., Appellees’ Brief
[Corrected], 2000 WL 33982598 (5th Cir. May 23, 2000) (“Riddell now uses larger, thicker
energy pads in their newer VSR-4 helmet ... which Defendants acknowledge can mean the
difference between a traumatic brain injury or no injury.”) Nevertheless, Riddell did not go far
enough, and to this day their helmets remain unreasonably dangerous and unable to adequately
protect football players’ heads from the risks of receiving repeated concussive and sub-
concussive blows to the head.
         152.    Such a failure to correct their helmets faulty condition, and to manufacture them
properly in the first instance, represents a failure to exercise due care on Riddell’s part.



31
  Stephen P. Wampler, Researchers Find Way to Mitigate Traumatic Brain Injury in Study for Joint IED Defeat
Organization, Lawrence Livermore Nat’l Lab. (Apr. 18, 2011), https://www.llnl.gov/news/llnl-researchers-find-way-
mitigate-traumatic-brain-injury-study-joint-ied-defeat-organization.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                     PAGE 36
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 37 of 51 PageID #:1410




         153.     The proper design of foam padding in the football helmet liner system is
extremely important, including with regard to the padding’s thickness. Nevertheless, instead of
improving upon the helmet’s liner system to adequately reduce the force of impact, Riddell has
failed to implement thick enough padding in various helmet models, including, but not limited
to, their TK2, TAK-29, Pac-3, M155, VSR Series and/or Revolution helmets. Such a design
change would have been minor, simple, technologically feasible, and relatively affordable, both
in the 1970s and today.
         3.       Using an air cushion system would have made Riddell’s helmets safer.
         154.     Riddell has also failed to incorporate newer, safer and better energy absorbing
technology into their helmets, such as air-filled chambers.
         155.     In a New York Times article discussing the energy absorbing characteristics of
helmet liner materials, another helmet manufacturer, Xenith LLC, recommended the use of
thermoplastic shock absorbers throughout the liner system because these air-filled absorbers
were capable of distributing a wider range of forces in a manner that reduced forces transferred
to the head. 32
         156.     Xenith’s air chamber technology utilizes no fewer than 18 thermoplastic air-filled
shock absorbers embedded in a flexible cap located within the helmet’s “bonnet” (i.e., the space
between the shell and the top of the liner). Upon impact, the thermoplastic pads—shaped like
discs with a small hole in the middle—collapse to absorb and dissipate the energy, as air is
pushed out of the pad. This helps to minimize head movement during impact.
         157.     As Xenith’s founder explained in 2008, “[w]hen you force or any fluid to flow
through a small hole, you get an adaptive response: the harder [the disc] is hit, the stiffer it
behaves, because you are generating more resistance inside the disk”—thus encouraging energy
absorption and helping prevent dispersion of energy into a player’s head. 33




32
  Alan Schwartz, Helmet Design Absorbs Shock in New Way, N.Y. Times (Oct. 27, 2007).
33
  Brittany Sauser, Preventing Concussions, MIT Tech. Rev. (Feb. 11, 2008),
https://www.technologyreview.com/s/409516/preventing-concussions/.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                               PAGE 37
     Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 38 of 51 PageID #:1411




         158.   Laboratory tests performed by Xenith showed that its thermoplastic disks could
withstand hundreds of impacts without any notable degradation in performance, a drawback
commonly found in traditional and/or urethane foams.
         159.   Riddell has unquestionably been aware of such technology for decades, but
chosen not to implement it – indeed, they apparently abandoned the technology on purpose.
Responding to claims in a 2012 article that Xenith’s helmets were superior (or that Riddell’s
were outdated), Riddell spokeswoman Erin Griffin argued that “Riddell patented throttled-air
technology in the 1970s and tried, used and discontinued using it, and has since moved on.” 34
         160.   Riddell’s view of this technology was, and is, wrong. Replacing Riddell’s system
with an air-filled cushion system would not only have reduced the risk of brain injury to players
but has been shown to maintain its energy absorbing characteristics over a longer period of time.
This is important, because once a helmet is put in use by high schools and colleges, it is typically
reconditioned every one to three years to ensure it meets NOCSAE certification standards.
         161.   The goal of a helmet should be to actually protect the player throughout the
widest range of injurious impact conditions possible and mitigate the risk of head injury and
improve the level of safety during play. Riddell has failed to meet this goal by continuing to use
a defective liner system that does not attenuate energy in an efficient and effective manner to
reduce the force transmitted to a player’s head and minimize the risk of injury.
         162.   Why Riddell abandoned air-based padding systems – despite knowing about them
since at least the 1970s – is anyone’s guess. At least in the view of Riddell's competitors who use
the technology, this design is superior, technologically feasible, and reasonably affordable.
         163.   As indicated, the proper system for the front pad of the liner system is extremely
important. Nevertheless, instead of improving upon the helmet’s liner system to adequately
reduce the force of impact, Riddell has failed to implement a superior air chamber system in their
various helmet models, including, but not limited to, their TK2, TAK-29, Pac-3, M155, VSR




34
  Daniel Kaplan, Helmet Maker Uses Safety As Sales Tool, SportsBusiness J. (May 7, 2012),
https://www.sportsbusinessdaily.com/Journal/Issues/2012/05/07/Marketing-and-Sponsorship/Xenith.aspx.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                                   PAGE 38
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 39 of 51 PageID #:1412




Series and/or Revolution helmets. Such a design change would have been minor, simple,
technologically feasible, and relatively affordable, both in the 1970s and today.
       164.    Failing to implement this design—and indeed, abandoning it despite its
superiority—represents a failure to exercise due care on Riddell’s part, and has made its helmets
unreasonably dangerous for use in football at any level.
G.     Riddell assumed a leadership responsibility for educating their customers – the
       Plaintiffs – and promoting safety in collegiate and high school sports but failed at all
       levels to provide adequate warnings and prudent concussion management tools.
       165.    Despite Riddell’s superior knowledge about the risks associated with concussions
and repetitive head impacts, Riddell has never warned Plaintiffs or former professional football
players of the long-term health effects of concussions.
       166.    In 1989, Riddell partnered with the NFL and became the League’s official helmet.
The NFL formed the Committee on MTBI in 1994 in response to a growing number of
concussions known to the league and Riddell. One of the committee’s stated goals was to
improve understanding of the biomechanics of concussions, and to use that information to
engineer a concussion-resistant helmet. Riddell worked closely with the Committee to conduct
research and share data on helmet design and safety.
       167.    During the Congressional Hearings in 2010, Riddell’s President Dan Arment
testified that, “for more than 70 years Riddell has passionately been at the forefront of providing
state-of-the-art helmet technology,” and “as a market leader, we have always felt we have an
obligation, not just as a business but in the public interest, to collaborate where possible and
maintain the highest standard of innovation and research that has continued to stand the test of
time, scrutiny and independent research…”
       168.    Since at least 1973, Riddell has continuously represented itself as a market leader
that formed significant partnerships with a number of organizations including USA Football,
American Youth Football, the NFL, the NFL Players Association, and the Collegiate and
National Athletic Trainers’ Association to promote player education.
       169.    Riddell’s voluntary actions and authority throughout their history demonstrate
that for over 70 years, Riddell shouldered the common law duty to make the game of football




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                        PAGE 39
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 40 of 51 PageID #:1413




safer for the players through advancements in helmet technology and to keep the players
informed of accurate, known safety information.
       170.    By voluntarily undertaking to study and report on the issue of concussions and
helmet safety in football, Riddell assumed a duty to exercise reasonable care in their work and
their public statements about a helmet’s ability to effectively reduce the risk of concussion.
       171.    Plaintiffs did not know, appreciate, or understand the long-term impact of
concussions and relied on Riddell to provide the protection that they promised.

H.     Riddell was in a superior position of knowledge and authority and owed a duty to
       Plaintiffs.
       172.    The high incidence of concussions among football players has been well known to
Riddell. Riddell had a duty to adequately inform and warn football players of the risks associated
with concussions and of repeated sub-concussive hits while wearing Riddell helmets. Players and
their families have relied on Riddell to disclose relevant risk information and protect their health
and safety through instruction, counseling, and proper use of their products.
       173.    Riddell accumulated knowledge about head injuries to football players and the
associated health risks therefrom, but withheld that information from their customers and
Plaintiffs. Riddell’s information and knowledge was at all times superior to that available to
Plaintiffs, both during and after their playing careers.
       174.    Riddell studied the biomechanics of head movement in relation to their products.
Riddell knew or should have known that traumatic brain injury generally occurs when the head
either accelerates rapidly and then is stopped or is rotated rapidly. The results frequently include,
among other things, confusion, blurred vision, memory loss, nausea, and sometimes
unconsciousness.
       175.    Riddell knew or should have known for many years that medical evidence has
shown that symptoms of MTBI can appear hours or days after the injury, indicating that the
injured party has not healed from the initial blow.
       176.    Riddell knew or should have known for many years that once a person suffers an
MTBI, he is up to four (4) times more likely to sustain a second one. Additionally, after suffering




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                          PAGE 40
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 41 of 51 PageID #:1414




even a single sub-concussive or concussive blow, a lesser blow may cause MTBI, and the injured
person requires more time to recover.
       177.    Riddell knew or should have known for many years that non-professional football
players and their families were unaware of the serious risk posed to the players’ long-term
cognitive health, caused by repeated head impacts while playing football.
       178.    Riddell knew or should have known for many years that clinical and
neuropathological studies by some of the nation’s foremost experts demonstrate that multiple
head injuries or concussions sustained during a football player’s career can cause severe
cognitive problems such as depression, early-onset dementia, Parkinsonism, and ALS, among
other serious neurological conditions.
       179.    Riddell knew or should have known for many years that published peer reviewed
scientific studies have shown that repeated traumatic head impacts (including sub-concussive
blows and concussions) cause ongoing and latent brain injury. These injuries have been
documented and associated with sports-related head impacts in both football and boxing since at
least 1963.
       180.    Riddell knew or should have known for many years that neuropathology studies,
brain imaging tests, and neuropsychological tests on many former football players have
established that football players who sustain repetitive head impacts while playing the game have
suffered and continue to suffer brain injuries that result in any one or more of the following
conditions: early-onset of Alzheimer’s Disease, dementia, depression, deficits in cognitive
functioning, reduced processing speed, attention, and reasoning, loss of memory, sleeplessness,
mood swings, personality changes, and the debilitating and latent disease known as CTE. CTE is
also associated with an increased risk of suicide.
       181.    Since at least 1973, Riddell knew or should have known for many years that long-
term brain injuries are found in athletes, including football players and boxers, with a history of
repetitive head trauma. The changes in the brain caused by repetitive trauma are thought to begin
when the brain is subjected to that repetitive trauma, but symptoms may not appear until months,
years, or even decades after the last traumatic impact or the end of active athletic involvement –




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                        PAGE 41
  Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 42 of 51 PageID #:1415




which is the case with each and every Plaintiff in this action.
        182.   Riddell knew or should have known the helmet standards set forth by NOCSAE
are not designed to rate protection against concussions or long-term brain injuries.
        183.   Riddell knew or should have known that helmets without a proper liner system
are ineffective in reducing both linear and rotational forces that result in concussions and/or brain
injuries. Riddell knew or should have known that materials such as VN and/or TPU are better at
absorbing energy throughout a wider range of temperatures and provide better protection against
head impacts when used throughout liner systems of football helmets than the materials
Defendants used in the VSR Series and Revolution line of helmets.
        184.   Riddell knew or should have known that helmet liner frontal pads designed with
materials such as VN and/or TPU provide a safer means of attenuating and absorbing energy,
thereby reducing forces and energy directed to a player’s head and minimizing the risk of head
injuries.
        185.   Riddell knew or should have known that an air-based system, such as that used by
Xenith and purportedly used by Riddell in the 1970s, would have been better at attenuating
absorbing energy than their foam-based system and better protected players’ heads.
        186.   Riddell knew or should have known that modestly increasing the size of their
helmet liners’ pads – and potentially, as a consequence, modestly increasing the size of their
helmets – would have been better at attenuating and absorbing energy, thereby reducing forces
and energy directed to a player’s head and minimizing the risk of head injuries.
        187.   Riddell knew or should have known that there is no definitive scientific research
to support claims that football helmets can completely protect against or reduce the frequency of
concussions.
        188.   At all times herein mentioned, Riddell was fully informed of the actions of their
agents and employees, and thereafter no officer, director, or managing agent partner of Riddell or
the other BRG repudiated those actions, which failure to repudiate constituted adoption and
approval of the actions and all Defendants and each of them, thereby ratified those actions.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                           PAGE 42
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 43 of 51 PageID #:1416




       189.    The harm, which has been caused to Plaintiffs, resulted from the conduct of one,
or various combinations of the Defendants, through no fault of Plaintiffs.
       190.    Riddell was under a continuing duty to disclose and warn of the true character,
quality, and nature of the after effects of head injuries. Because of Riddell’s deceitful and
fraudulent concealment and failure to warn of the true character, quality, and nature of the
dangers and risks inherent in the sport of football, Riddell is estopped from relying on any statute
of limitations defense.
       191.    As a direct result of the material misrepresentations by Riddell, former players
including Plaintiffs have been misled to believe that the symptoms of early-onset dementia, ALS,
loss of memory, headaches, confusion, and the inability to function were not caused by events
occurring while they played football in high school. And, as a result of this willful and malicious
conduct, these former players including Plaintiffs have been deprived of medical treatment,
incurred expenses, lost employment, and sustained other damages to be specified.

                                       V.
                     TOLLING OF THE STATUTE OF LIMITATIONS

A.     Fraudulent Concealment.

       192.    Riddell has had access to decades-worth of science and research linking

concussions and sub-concussive blows to latent brain injuries and disease. Riddell has or should

have known of the risks and dangers of these latent brain diseases, including dementia,

Alzheimer's, ALS, Parkinson's, and Chronic Traumatic Encephalopathy.

       193.    Riddell knew or should have known of the science and research well before

Plaintiffs ever played even high school football and have known well after Plaintiffs stopped

playing. Defendants have concealed from or failed to notify Plaintiffs, their families, and the

public of the full and complete nature of the true risks, symptoms, and dangers of these latent

brain diseases and that Defendants' helmets could never have protected Plaintiffs from injuries.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                         PAGE 43
  Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 44 of 51 PageID #:1417




        194.      Riddell still does not acknowledge the risks and dangers their helmets pose, even

as their VSR line of helmets (Riddell’s formerly most-widely distributed line, which was worn

by many of the Plaintiffs in this case) has now been banned by the NFL. Riddell refuses to fully

disclose the seriousness of the issue and in fact have downplayed the widespread prevalence of

the problem.

        195.      Any applicable statute of limitation has been tolled by Riddell’s knowledge,

active concealment, and denial of the facts alleged herein, which behavior is ongoing.

B.      Estoppel.

        196.      Riddell was under a continuous duty to disclose to Plaintiffs the true character,

quality, and nature of risks and dangers of repetitive head injuries, concussions, and sub-

concussive blows as well as latent diseases caused by these blows to the head while wearing

Riddell helmets. Riddell not only failed to make full disclosure to Plaintiffs, they actively

concealed the true character, quality, and nature of the risks and dangers and knowingly made

misrepresentations about the characteristics, risks, and dangers. Plaintiffs reasonably relied upon

Riddell’s knowing and affirmative misrepresentations and/or active concealment of these facts.

Based on the foregoing, Riddell is estopped from relying on any statutes of limitation in defense

of this action.

C.      Discovery Rule.

        197.      The causes of action alleged herein did not accrue until Plaintiffs and their

families discovered the latent diseases and/or diagnosed the terrible symptoms that Plaintiffs

suffered without any knowledge of the cause. Plaintiffs, however, had no realistic ability to

discern that the symptoms they were experiencing were linked to latent brain disease, linked to

the blows to the head they suffered during play until – at the earliest – after either the symptoms

were finally recognized or after they learned of this litigation. And even then, Plaintiffs had no



PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                        PAGE 44
  Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 45 of 51 PageID #:1418




reason to discover their causes of action because of Riddell’s active concealment of the true

nature of the risks and dangers.

                                            VI.
                                     CAUSES OF ACTION

                                   COUNT I – NEGLIGENCE

        198.    Plaintiffs adopt and incorporate by reference paragraphs 1-197 of this Complaint

as if fully set forth herein.

        199.    Defendants were negligent in the design, testing, marketing, and engineering of

the helmets warn by Plaintiffs.

        200.    Prior to, during, and after the years Plaintiffs played football, Defendants knew of

the harmful long-term effects of brain traumas sustained by their customers like Plaintiffs while

wearing Riddell’s purportedly protective equipment; however, Defendants misrepresented and

concealed those facts to induce Plaintiffs and others to continue using Riddell helmets. Plaintiffs

relied on these misrepresentations and believed them to be true and continued to utilize the

Riddell helmets in justifiable reliance on the truth of Defendants’ statements.

        201.    Defendants owed a duty of care to Plaintiffs in the design, testing, marketing, and

sale of the helmets and all components and sub-assemblies of the helmets.

        202.    Defendants were or should have been aware that repeated blows to the head can

cause to long-term brain and neurocognitive injuries in its customers, including, but not limited

to, memory loss, dementia, depression, and CTE and its related symptoms. Defendants breached

their duty of reasonable care by failing to provide necessary and adequate safety and instructional

materials and warnings of the risk and means available to reduce and/or minimize the risk of

concussive brain injuries while playing football using their helmets.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                         PAGE 45
  Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 46 of 51 PageID #:1419




        203.    Defendants failed to provide necessary and adequate information, warnings,

and/or instructional materials regarding the fact that other model helmets provided greater shock

attenuation from blows to the head area.

        204.    Defendants possessed special and superior knowledge of the potential risks and

substantial dangers to users of its football helmets, but negligently and carelessly failed to

adequately warn or instruct users of the potential risks and dangerous and defective conditions of

their above-described football helmets including but not limited to helmets with a safer means of

attenuating and absorbing the foreseeable forces of impact in order to minimize and/or reduce the

forces and energy directed to the player’s head.

        205.    As a result of Riddell’s breach of duty to Plaintiffs, they suffered long-term brain

injuries. Because Plaintiffs did not know, nor could have discovered through the exercise of

reasonable diligence that Riddell’s and BRG’s breaches and misrepresentations increased

Plaintiffs’ risk and exposure to traumatic brain injuries that Plaintiffs now suffer, any applicable

statute of limitations is tolled by Defendants’ misconduct and concealment of information.

                                COUNT II – DESIGN DEFECT

        206.    Plaintiffs adopt and incorporate by reference paragraphs 1-205 of this Complaint

as if fully set forth herein.

        207.    At the time the Riddell helmets worn by Plaintiffs were designed, manufactured,

sold, and distributed, they were defective in design, unreasonably dangerous, unsafe for their

intended purpose, and failed to perform as safely as an ordinary consumer would expect when

used in an intended or reasonably foreseeable manner because the helmets did not provide

adequate protection against the foreseeable risk of concussive brain injury. Defendants acted

unreasonably at the time of design in light of the foreseeable risk of injury from the use of their




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                         PAGE 46
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 47 of 51 PageID #:1420




helmets. Any purported benefits in the design of the helmets do not outweigh the risk of danger

inherent in their defective design.

       208.    The design defects created an unavoidable and unreasonable risk of long-term

health consequences arising from repeated concussive and sub-concussive blows to the head

during football play and practice. These risks could have been significantly reduced through the

implementation of reasonable, relatively affordable, and technologically and scientifically

feasible alternative designs.

       209.    The design defects in Riddell’s helmet lines included, but were not limited to, the

following:

               a.         Helmet frontal pads with materials incapable of adequately distributing
                          force;

               b.         Helmet liner systems that lacked a safe means of attenuating and
                          absorbing the foreseeable forces of impact in order to minimize and/or
                          reduce the forces and energy directed to the player’s head, both due to
                          the use of inadequate materials and inadequate overall systems (as
                          compared to superior systems such as an air chamber-based system);
                          and
               c.         Helmet liner systems comprised of pads too thin to adequately protect
                          players’ heads.

       210.    The defective design and unreasonably dangerous condition were a proximate and

producing cause of the long-term brain injuries suffered by Plaintiffs and other damages,

including but not limited to, economic damages and non-economic damages.

       211.    At all times, the helmets were being used by Plaintiffs for the purpose for which

they were intended.

       212.    Had Riddell implemented any one of many potential alternative designs prior to

distributing their helmet lines, Plaintiff’s risk of injury would have significantly decreased.

Riddell could have made larger pads in their helmets as soon as they started manufacturing




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                       PAGE 47
  Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 48 of 51 PageID #:1421




padded helmets in the 1970s; similarly, they could have continued to incorporate air chamber-

based systems into their helmets at that time (per their representations that they used such

technology in the 1970s and discontinued it). And Riddell could have swapped out their inferior

padding for superior VN padding as early as 1999, or for superior TPU padding as early as 1997

(although both were likely available and feasible to use much earlier).

        213.    None of these changes would have required Riddell to make their products

substantially different or substantially impair their products’ utility. Nor would these changes

have created an equal (or greater) risk of injury to Plaintiffs. But still, Riddell utilized none of

these superior designs – their helmets were defective from the 1970s onward, as a result.

        214.    Defendants are strictly liable for designing a defective and unreasonably

dangerous product and for failing to warn, which were proximate and producing causes of the

injuries and other damages including, but not limited to, economic damage as alleged herein. A

safer alternative design was economically and technologically feasible at the time the product left

the control of Defendants.

                                COUNT III – FAILURE TO WARN

        215.    Plaintiffs adopt and incorporate by reference paragraphs 1-214 of this Complaint

as if fully set forth herein.

        216.    Defendants knew or should have known of the substantial dangers involved in the

reasonably foreseeable use of their helmets.

        217.    Defendants failed to provide necessary and adequate safety and instructional

materials and warnings of the risk and means available to reduce and/or minimize the risk of

long-term brain injuries while playing football.

        218.    Defendants failed to provide necessary and adequate information, warnings,




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                         PAGE 48
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 49 of 51 PageID #:1422




and/or instructional materials regarding the fact that other model helmets provided greater shock

attenuation from blows to the head area.

       219.    Defendants ignored years of published literature warning of the dangers of

concussive injuries and long-term brain-injuries.

       220.    Defendants knew that these substantial dangers were not recognizable to an

ordinary consumer or user and that such person would use these products without inspection for

defects.

       221.    Plaintiffs neither knew, nor had reason to know of the existence of these defects,

or increased risks of harm and used the helmets in a foreseeable manner at all times.

       222.    The injuries and damages suffered by Plaintiffs were the legal and proximate

result of the actions of Defendants who owed a duty to warn Plaintiffs of the risks of substantial

harm associated with the use of their products.

       223.    Defendants’ failure to warn proximately caused the personal injuries complained

of herein.

                                         VII.
                                 DEMAND FOR JURY TRIAL

       224.    Plaintiffs demand the causes of actions alleged herein be tried before a jury.

                                              VIII.
                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants be cited to

appear and answer herein, and that upon final hearing or trial, Plaintiffs have the following:

       a.      Monetary Judgment against Defendants for a sum within the jurisdictional limits
               of this Court for all actual damages, both past and future, as indicated above;

       b.      Prejudgment interest as provided by law;

       c.      Post-judgment interest as provided by law;




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                            PAGE 49
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 50 of 51 PageID #:1423




       d.     Attorney’s fees;

       e.     Costs of suit; and

       f.     Such other and further relief, at law and in equity, to which they may show
              themselves to be justly entitled.




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                               PAGE 50
 Case: 1:17-cv-08972 Document #: 184 Filed: 11/02/18 Page 51 of 51 PageID #:1424




DATED: November 2, 2018                           /s/ Vincent P. Circelli
                                                  George Parker Young*
                                                  gpy@cwylaw.com
                                                  Vincent P. Circelli*
                                                  vinny@cwylaw.com
                                                  Kelli Walter*
                                                  kelli@cwylaw.com
                                                  CIRCELLI WALTER & YOUNG, PLLC
                                                  500 E. 4th Street, Suite 250
                                                  Fort Worth, TX 76102
                                                  Tel: (817) 697-4942

                                                  Jay Edelson
                                                  jedelson@edelson.com
                                                  Benjamin H. Richman
                                                  brichman@edelson.com
                                                  Daniel J. Schneider
                                                  dschneider@edelson.com
                                                  EDELSON PC
                                                  350 North LaSalle Street, 14th Floor
                                                  Chicago, Illinois 60654
                                                  Tel: (312) 589-6370
                                                  Fax: (312) 589-6378

                                                  Rafey S. Balabanian
                                                  rbalabanian@edelson.com
                                                  EDELSON PC
                                                  123 Townsend Street
                                                  San Francisco, California 94107
                                                  Tel: (415) 212-9300
                                                  Fax: (415) 373-9435

                                                  * Admitted Pro Hac Vice

                                                  Attorneys for Plaintiffs


                              CERTIFICATE OF SERVICE

        I hereby certify that on November 2, 2018 this Second Amended Short Form Complaint
was filed with the Clerk of the Court using CM/ECF, and that all counsel of record are being
served in accordance with the Federal Rules of Civil Procedure.

                                                  /s/ Vincent P. Circelli
                                                  VINCENT P. CIRCELLI




PLAINTIFFS’ FIRST AMENDED MASTER LONG-FORM COMPLAINT                                     PAGE 51
